Citation Nr: 0530690	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  99-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.  

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma.  

3. Entitlement to service connection for scarring of the 
right side of the face.  

4.  Entitlement to service connection for scarring of the 
left eyebrow.  

5.  Entitlement to service connection for a chronic right 
shoulder disability.  

6.  Entitlement to service connection for residuals of a 
fracture of the right hand.  

7.  Entitlement to service connection for a chronic left foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had honorable active service from July 1971 to 
July 1972.  He had other than honorable service from July 
1972 to November 1975.  He had overseas service in the 
Republic of Korea but he did not serve in the Republic of 
Vietnam.  

A January 1999 RO Administrative Decision determined that the 
veteran's military service from July 12, 1973, to November 
14, 1975, was dishonorable service precluding him from 
eligibility for VA compensation for disabilities incurred or 
aggravated during that period of service, although he would 
be eligible for health-care benefits for disabilities 
incurred or aggravated during that period of service.  
Generally see 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2004).  

A rating decision dated in March 2001, granted a permanent 
and total disability rating for pension purposes.  Also, the 
veteran was found to be entitled to special monthly pension 
by reason of being housebound.  The Board remanded the case 
in November 2003 (at which time one of the issues was 
inadvertently listed as entitlement to service connection for 
scarring of the left "elbow"; however, that issue is 
actually entitlement to service connection for scarring of 
the left "eyebrow").  The case has now been returned for 
further appellate consideration.  

From a review of the records it appears that the veteran has 
sought treatment for alleged post-traumatic stress disorder 
(PTSD).  However, he has not formally claimed entitlement to 
service-connected for PTSD and it is unclear if he intends to 
do so.  This matter is drawn to the attention of the RO for 
clarification.  


FINDINGS OF FACT

1.  The veteran had honorable active service from July 1971 
to July 1972.  He had other than honorable service from July 
1972 to November 1975.  He had overseas service in the 
Republic of Korea but his did not serve in the Republic of 
Vietnam.  

2.  There is no competent medical evidence that the veteran 
has or has ever had non-Hodgkin's lymphoma.  

3.  A chronic left knee disorder is not shown to have 
originated during a period of recognized military service.  

4.  Scarring of the right side of the face is not shown to 
have originated during a period of recognized military 
service.  

5.  Scarring of the left eyebrow is not shown to have 
originated during a period of recognized military service.  

6.  A chronic right shoulder disability, including arthritis, 
is not shown to have originated during a period of recognized 
military service and arthritis is not shown to have 
manifested within one year of a period of recognized service.  

7.  Residuals of a fracture of the right hand are not shown 
to have originated during a period of recognized military 
service.

8.  A chronic left foot disability is not shown to have 
originated during a period of recognized military service.  


CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred in or 
aggravated during a period of recognized active military 
service.  38 U.S.C.A. §§ 1110, 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.303 (2004).  

2.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
during a period of recognized active military service nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.12, 3.303(b)(d), 
3.307 (a)(6)(iii), 3.309(e) (2004).  

3.  Scarring of the right side of the face was not incurred 
in or aggravated during a period of recognized active 
military service.  38 U.S.C.A. §§ 1110, 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.303 (2004).  

4.  Scarring of the left eyebrow was not incurred in or 
aggravated during a period of recognized active military 
service.  38 U.S.C.A. §§ 1110, 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.303 (2004).  

5.  A chronic right shoulder disability was not incurred in 
or aggravated during a period of recognized active military 
service nor may arthritis of the right shoulder be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.303, 3.307, 3.309 (2004).  

6.  Residuals of a fracture of the right hand were not 
incurred in or aggravated during a period of recognized 
active military service.  38 U.S.C.A. §§ 1110, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.303 (2004).  

7.  A chronic left foot disability was not incurred in or 
aggravated during a period of recognized active military 
service.  38 U.S.C.A. §§ 1110, 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
however, the rating action appealed was in May 1999 prior to 
the November 2000 enactment of the VCAA and, thus, it was 
impossible to provide notice of the VCAA prior to the 
enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here.  

The veteran was notified of the VCAA in a March 2001 RO 
letter.  Prior to that his service personnel records and the 
available service medical records (SMRs) were obtained.  
Also, extensive records of VA treatment have been obtained 
and he underwent VA examinations to establish if the claimed 
disorders had a service related etiology.  See 38 U.S.C.A. 
§ 5103A(d).  

With the veteran's VA Form 9 he submitted copies of private 
treatment records, as requested by the RO, from the Hardin 
Memorial Hospital.  Moreover, a copy of a Social Security 
Administration (SSA) decision of August 2000 and underlying 
medical records have been received.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  The more recent statements and 
correspondence from the veteran and his representative do not 
make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service. This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may be presumed for residuals of exposure 
to Agent Orange for veterans who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed at 38 
C.F.R. § 3.309(e) (2004).  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  The diseases afforded this presumption include non-
Hodgkin's lymphoma.  

Under 38 C.F.R. § 3.310(a) secondary service connection shall 
be awarded when a disability "is proximately due to or the 
result of a service-connected" disorder.  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder also 
warrants secondary service connection, to the degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Service and SMRs

In the October 2003 Informal Hearing Presentation the veteran 
stated that he was involved in a jeep accident during 
military service and that he was in the Republic of Vietnam 
from 1971 to 1972.  

The only SMRs on file are reports of examinations for 
enlistment in July 1971 and for discharge in October 1975 
which, together with adjunct medical history questionnaires, 
are negative for the claimed disabilities.  The veteran's 
service personnel records do not show that he served in the 
Republic of Vietnam.  Rather, they and his DD 214 reflect 
that his only overseas service was in Korea.  An additional 
search for SMRs at Camp Red Cloud in Korea and at Homestead 
Air Force base was negative. 

Chronic left knee disorder

On VA general medical examination in March 1999 the veteran 
reported that he had injured his left knee in 1972 at Camp 
Red Cloud in Korea and now complained of pain and giving way.  
He also reported injuring ligaments in that knee in 1971 when 
a missile launcher fell.  He reported having had left knee 
surgery at Camp Red Cloud when some cartilage was removed.  
On examination he had 3 scars on the left knee.  The 
diagnoses included a left knee condition, status post 
surgery, by the veteran's history.  X-rays of the left knee 
revealed probable chondromalacia patellae with a possible 
osteochondral defect.  

The diagnoses on VA general medical examination in September 
1999 included a left knee condition.  

On VA examination in June 2002 the veteran reported that he 
was run over by a jeep in 1974, causing a fracture of the 
left patella and when he awoke he had on a knee brace.  He 
had had arthroscopic left knee surgery 2 months after the 
injury.  The examiner noted that the only evidence of an 
inservice left knee injury was the history related by the 
veteran but the SMRs were negative and there was no evidence 
of left knee disability during service.  The examiner was 
unable to ascertain the onset or etiology of the claimed 
disability based on a review of the SMRs.  It was further 
stated that there was no SMR evidence of the condition and, 
therefore, it was not likely related to military service.  

Here, there is no competent medical evidence that the 
veteran's current left knee disability is related to military 
service.  Rather, the only medical opinion on file is that 
the left knee disorder is not as likely as not related to the 
veteran's military service.  Moreover, to the extent that it 
was related to an injury in 1974, and the Board does not 
concede that it is, this was during a period of military 
service for which the veteran may not receive VA disability 
compensation for injury or disease incurred in such service.  

Non-Hodgkin's lymphoma

A February 1998 VAOPT record reflects that the veteran had 
had numerous sores for the last 2 months.  The diagnosis was 
dermatitis.  The sores were noted to be a vesicular rash of 2 
months duration during VA hospitalization in February 1998.  
A March 1998 VAOPT record reflects diagnostic possibilities 
of pseudothrombocytopenia versus drug-related 
thrombocytopenia, and later that month the skin eruptions 
were noted to have been stable since 1995.  The diagnostic 
possibilities were pseudothrombocytopenia versus drug-related 
thrombocytopenia, and later that month the skin eruptions 
were again noted to have been stable since 1995.  A May 1998 
VAOPT record noted that the etiology was unknown.  A VAOPT 
record later in May 1998 reflects a diagnosis of staph 
folliculitis.  A June 1998 abdominal CT scan found 
splenomegaly and evidence of cirrhosis of the liver.  

On VA general medical examination in March 1999 the veteran 
reported that he had been diagnosed in 1974 with non-
Hodgkin's lymphoma, when a mass on the dorsal aspect of his 
right hand was removed.  He had not had any treatment for 
non-Hodgkin's lymphoma.  The examiner stated that there were 
no notes in the veteran's VA medical file concerning non-
Hodgkin's lymphoma.  The diagnosis was, based on the 
veteran's history, non-Hodgkin's lymphoma and removal of mass 
from the right hand in 1974.  

On VA general medical examination in September 1999 the 
veteran reported having had chemotherapy for non-Hodgkin's 
lymphoma after having had a lump removed from the dorsal 
aspect of his right hand in 1998 but no follow-up since then 
and he was not currently receiving oncological followed-up.  
The examiner commented that there was no evidence in the 
veteran's VA medical records of non-Hodgkin's lymphoma and no 
evidence of any current diagnosis of any type of cancer.  

On VA post-traumatic stress disorder (PTSD) examination in 
December 1999 the veteran reported having served for 12 
months, in 1971 and 1972, in Vietnam.  

On VA examination in June 2002 it was noted that there was no 
documentation of the veteran's alleged non-Hodgkin's lymphoma 
and the SMRs were negative for any treatment or diagnosis of 
it.  So, it was not likely related to military service 
because there was no evidence to support even the diagnosis.  

The veteran has reported that physicians could not agree as 
to the diagnosis the skin lesions that have erupted all over 
his body but one had said, off the record, that he believed 
the lesions could be a result of the veteran's exposure to 
Agent Orange in Vietnam.  However, when the underlying 
medical nature of evidence has been significantly diluted, as 
in the connection between a lay account of past medical 
information, and filtered through layman's sensibilities, 
such evidence is too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993) and Warren v. Brown, 6 Vet. App. 4 
(1993)).  

This is particularly true in this case because, as will be 
explained, there is no competent medical evidence that the 
veteran has ever had non-Hodgkin's lymphoma.  So, service 
connection for non-Hodgkin's lymphoma must be denied. 

Scarring of the right side of the face and the left eyebrow 

On VA general medical examination in March 1999 the veteran 
had a 2 centimeter nondisfiguring scar over the right side of 
the face at the lateral edge of the eyebrow and was 
reportedly from an accident in 1974.  He had a 1 cm. non-
disfiguring scar above the left eyebrow which was thin, 
without residuals, and was reportedly from an accident in 
1974.  

On VA scar examination in June 2002 the veteran reported 
having had 84 stitches on the right side of his face, and 
over the left eyebrow, after being run over by a jeep in 
1974.  He had not had any complications and reported not 
having had any further treatment for the scars thereafter.  
He denied having any current scar symptoms and he felt that 
the scars were not disfiguring.  On examination he had 
slight hyperpigmentation and mild depression of a scar 
lateral to the right eye and the left eyebrow scar and only 
the scar near the right eye was tender to palpation.  In 
response to a request for an opinion as to the etiology of 
the scars, the examiner stated that she was unable to 
ascertain the onset or etiology because there was no SMR 
evidence that the veteran incurred any injury or disability 
during service nor was there any documentation for 
treatment, diagnosis or complaints thereof on review of the 
SMRs.  So, the scars were not likely related to military 
service.  

Here, there is no competent medical evidence that the 
veteran's scarring of the right side of the face and the left 
eyebrow is related to military service.  Rather, the only 
medical opinion on file is that the scars are not as likely 
as not related to his military service.  Moreover, to the 
extent that they are related to an injury in 1974, and the 
Board does not concede that they are, this was during a 
period of military service for which the veteran may not 
receive VA disability compensation for injury or disease 
incurred in such service.  

Chronic right shoulder disability

An October 1998 VAOPT record reflects that the veteran was 
seen for subluxation of the right shoulder.  It was noted 
that he had trauma to the right shoulder in 1969, prior to 
military service, but had had multiple dislocations since the 
last dislocation in September 1998.  A November 1998 VA MRI 
of the right shoulder revealed degenerative changes of the 
humeral head and evidence of mild tendonitis.  

A VA right shoulder X-ray in January 1999 was normal.  On VA 
general medical examination in March 1999 the veteran 
reported that he had injured his right shoulder in 1974 at 
Homestead Air Force Base when he was hit by a jeep and had 
been treated by having internal fixation of the shoulder.  He 
started having problems with the shoulder 8 months ago.  The 
diagnosis was right shoulder subluxation and history of 
fracture in 1974 by the veteran's history.  A VA right 
shoulder X-ray in July 1999 found no traumatic abnormality.  

In August 1999 a VA physician stated that the veteran was 
scheduled for a Bankhart repair of the right shoulder later 
that month.  On VA general medical examination in September 
1999 it was noted that the surgery was done for chronic 
dislocations and the veteran reported that he had fractured 
his right shoulder in 1973 or 1974 when he fell off of a 
vehicle at Homestead Air Force Base.  The diagnosis was right 
shoulder repair for chronic dislocations.  

On VA orthopedic examination in December 1999 the veteran 
reported having had only one surgical procedure on his right 
shoulder, in August 1999.  It was noted that a primary care 
clinic note in January 1999 reflected that he had fallen on 
some ice and complained that he had dislocated his right 
shoulder.  

On VA examination in June 2002 the veteran reported that he 
had fractured his right collar bone during service when he 
was run over by a jeep in 1974.  His shoulder had been casted 
and immobilized for about 6 weeks.  He reported having had 
dislocations of the right shoulder beginning in 1976, after 
service discharge.  The examiner reported that there was no 
medical evidence to substantiate the incurrence of this 
disability during service.  With no SMR evidence of the 
condition, it was not likely related to military service.  

Here, there is no competent medical evidence that the 
veteran's current right shoulder disability is related to 
military service.  Rather, the only medical opinion on file 
is that the right shoulder disability is not as likely as not 
related to the veteran's military service.  Moreover, to the 
extent that it was caused by an injury in 1974, and the Board 
does not concede that it was, this was during a period of 
military service for which the veteran may not receive VA 
disability compensation for injury or disease incurred in 
such service.  



Residuals of a fracture of the right hand

A May 1998 VAOPT record reflects that the veteran had a 
lesion on his right hand.  
On VA general medical examination in March 1999 the veteran 
reported that he had fractured his right hand in 1974 at 
Homestead Air Force Base when he was hit by a jeep.  On 
examination he had a 3 millimeter scar on the radial aspect 
of the right hand, where he had reportedly had surgery in 
1974.  The diagnosis was a history, by the veteran, of a 
fracture of the right hand and wrist in 1974.  X-rays 
revealed no acute fracture or evidence of significant 
arthritis of the right hand but slight irregularity and 
widening of the thumb metacarpal which might be developmental 
or perhaps post-traumatic.  

On VA examination in June 2002 the veteran reported that he 
had fractured his right hand during service when he was run 
over by a jeep in 1974.  Reportedly, surgery was performed 
during service prior to his regaining consciousness from the 
injury and the hand was casted for about 6 weeks thereafter.  
The examiner noted that there was no documentation of any 
right hand injury and the October 1975 separation physical 
examination noted that there were no significant findings.  
It was only his history that indicated he had had a right 
hand fracture during service.  There was no SMR evidence to 
substantiate the claim and, so, it was not likely related to 
his military service.  

Here, there is no competent medical evidence that any current 
disability of the veteran's right hand is related to military 
service.  Rather, the only medical opinion on file is that 
any right hand disability is not as likely as not related to 
the veteran's military service.  Moreover, to the extent that 
it is due to an injury in 1974, and the Board does not 
concede that it is, this was during a period of military 
service for which the veteran may not receive VA disability 
compensation for injury or disease incurred in such service.  
Also, no current disability of the right hand is shown to be 
due to non-Hodgkin's lymphoma of service origin.  



Chronic left foot disability

A May 1998 VAOPT record reflects that the veteran's nodule on 
his left foot, of 15 years duration, was a ganglion cyst.  A 
June 1998 VAOPT record shows he was evaluated for a possible 
arteriovenous malformation of the left foot which had been 
present for approximately 3 months.  

On VA general medical examination in March 1999 the veteran 
reported that he had had surgery on his left foot in 1974, at 
the medial aspect of the left ankle.  The diagnosis was an 
arteriovenous malformation of the left foot, and status post 
surgery of the ankle in 1974, by the veteran's history.  An 
X-ray of the left foot revealed small calcaneal spurs.  

A discharge summary of VA hospitalization in May 1999 
reflects that the veteran underwent excision of a ganglion 
cyst from the dorsal aspect of his left foot.  

On VA general medical examination in September 1999 the 
veteran reported having had left foot surgery in March 1999.  
On examination he had a slightly tender scar on the dorsal 
aspect of the left foot.  The diagnosis was status post 
excision of ganglion cyst of the dorsal aspect of the left 
foot.  

On VA examination in June 2002 the veteran reported that he 
had fractured his left foot during service when he was run 
over by a jeep in 1974, after which the foot was casted for 
about 18 weeks.  He reported that an aneurysm suddenly 
developed in the left foot which was removed in 2000 but the 
examiner noted that the medical records indicated that it was 
a ganglion cyst that was excised.  It was only his history 
that indicated he had had a left foot fracture during 
service.  There was no SMR evidence to substantiate the claim 
and, so, it was not likely related to his military service.  
In an April 2003 addendum the examiner stated that the SMRs 
were negative for treatment or diagnosis or complaint of a 
left foot injury or disability.  It was not likely that the 
left foot disability or any calcaneal spurs, noted on X-rays, 
or ganglion cyst had any relationship to his military 
service, as these occurred after service.  There was no SMR 
evidence to substantiate any left foot condition in service.  

Here, there is no competent medical evidence that the 
veteran's current left foot disability is related to military 
service.  Rather, the only medical opinion on file is that a 
left foot disorder is not as likely as not related to 
military service.  Moreover, to the extent that it is related 
to an injury in 1974, and the Board does not concede that it 
is, this was during a period of military service for which 
the veteran may not receive VA disability compensation for 
injury or disease incurred in such service.  

So, this being the case, the claims must be denied because 
the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claims for service connection for a chronic left knee 
disorder, non-Hodgkin's lymphoma, scarring of the right side 
of the face, scarring of the left eyebrow, a chronic right 
shoulder disability, residuals of a fracture of the right 
hand, and a chronic left foot disability are denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


